Citation Nr: 1545142	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vascular disease (PVD).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the RO before the undersigned in December 2014.  A transcript of the proceeding is of record. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The issues of entitlement to service connection for hypertension, PVD, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides in service.

2.  Competent evidence indicates the Veteran does not currently suffer from IHD.


CONCLUSION OF LAW

The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by letter dated in August 2013. 

Concerning the duty to assist, the record includes the Veteran's service separation examination, post-service treatment records, VA examination reports, and hearing testimony.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in December 2014, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless   the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

Additionally, a veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Such veteran may be entitled to a presumption of service connection for ischemic heart disease based on exposure to herbicides during the Vietnam Era if the condition manifests to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records (STRs) from his period of active duty, except for his separation examination in May 1967, are not available.  The Veteran was notified of the unavailability of most of his STRs in September 2013.  The legal standard for proving such claims is not lowered, but the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully  the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that the Veteran's STRs are unavailable, he is not prejudiced in this instance as he has testified that he did not seek medical   treatment for a cardiovascular condition during active duty, the Veteran's separation examination in May 1967 revealed no diagnosis or findings of IHD,   and the claim is being denied because of the absence of a current diagnosis of IHD.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicides therein.  However, although IHD is a disability subjective to the herbicide presumptive provisions, the Board finds the preponderance of the competent and probative evidence is against a finding that the Veteran currently suffers from IHD.  In this regard, there is there no diagnosis of IHD in any post-service treatment record.  Further, the Veteran was afforded a VA heart disease examination in September 2013.  Following review of the claims file and examination of the Veteran, the examiner concluded that IHD was not found.  

At his hearing, the Veteran noted that the evidence of record does not contain a diagnosis of IHD by medical personnel.  The Veteran notes that he has multiple, severe cardiovascular conditions, and that the cardiovascular system is interrelated.  Therefore, he concludes he must have IHD.  

While the Veteran asserts that he has IHD, as a lay person, he is not shown to possess the medical expertise necessary to diagnose such condition, which requires medical expertise and testing to identify.  Accordingly, his opinion on whether he suffers from IHD is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board notes the testimony of D.B., a veterans service officer (VSO), that the Veteran was only provided a regular stress test; however, he asserts that a nuclear stress test would determine if the Veteran has IHD.  The Board also notes that    there is no indication that the VSO has any training in medicine.  Therefore, his conclusion that the medical tests provided to the Veteran were inadequate to diagnose IHD is afforded no probative weight.  In addition, besides a stress test,   the Veteran has been provided an electrocardiogram in November 2008, which was normal.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's or D.B.'s assertions.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the evidence of record and analysis above, the Board finds the Veteran is not shown to have been diagnosed with IHD at any time during the course of the appeal.  Accordingly, he has not presented a claim for disability for which service connection can be considered, and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for IHD is denied.  


REMAND

Regarding the Veteran's claims for service connection for hypertension, PVD, and sleep apnea, he was provided a VA compensation examination in September 2013.  The examiner found that these conditions were not caused by his service-connected diabetes because the conditions predated the diabetes.  However, the opinion     does not address the likelihood that in-service exposure to herbicides caused the Veteran's disabilities, or whether they were aggravated by his diabetes.  Therefore, remand is required to obtain an addendum VA opinion.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since April 2014. 

2.  After the above has been completed to the extent possible, send the electronic claims file to the examiner who conducted the September 2013 for procurement of an addendum opinion.  If the original VA examiner is not available, the addendum should be provided by a different examiner.  If new examinations are deemed necessary, they should be scheduled.

Following review of the electronic claims file, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, PVD, and sleep apnea are etiologically related to service, to include his exposure to herbicides?  Please explain why or why not. 

b.  If not related to service, is it at least as likely as not that the Veteran's hypertension, PVD, and sleep apnea are permanently worsened beyond natural progression (as opposed to temporary exacerbation of symptoms) by his service-connected diabetes.  If the examiner finds that the disabilities have been permanently worsened beyond normal progression (aggravated) by his service-connected diabetes, the examiner should attempt to quantify the level of aggravation beyond the baseline level of the disability.  The examiner should explain the rationale for the opinions provided. 

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 
 

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's hypertension, PVD, and sleep apnea claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


